--------------------------------------------------------------------------------

Exhibit 10.2

EXHBIT A

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.

10% CONVERTIBLE NOTE DUE JULY 31, 2011

OF

NEXAIRA WIRELESS INC.

Issuance Date: August 20, 2010
Original Principal Amount: $400,000

THIS NOTE (“Note”) is one of a duly authorized issue of Notes of NEXAIRA
WIRELESS INC., a corporation duly organized and existing under the laws of the
State of Nevada (the “Company”), designated as the Company's 10% Convertible
Notes Due July 31, 2011 (“Maturity Date”) in an aggregate principal amount (when
taken together with the original principal amounts of all other Notes) which
does not exceed Four Hundred Thousand U.S. Dollars (U.S. $400,000) (the
“Notes”).

FOR VALUE RECEIVED, the Company hereby promises to pay to the order of GEMINI
MASTER FUND, LTD. or its registered assigns or successors-in-interest (“Holder”)
the principal sum of Four Hundred Thousand Dollars (U.S. $400,000) together with
all accrued but unpaid interest thereon, if any, on the Maturity Date, to the
extent such principal amount and interest has not been repaid or converted into
the Company's Common Stock, $0.001 par value per share (the “Common Stock”), in
accordance with the terms hereof. Interest on the unpaid principal balance
hereof shall accrue at the rate of 10% per annum from the date of original
issuance hereof (the “Issuance Date”) until the same becomes due and payable on
the Maturity Date, or such earlier date upon acceleration or by conversion or
redemption in accordance with the terms hereof or of the other agreements
entered into in connection herewith. Interest on this Note shall accrue daily
commencing on the Issuance Date and shall be computed on the basis of a 365-day
year and actual days elapsed and shall be payable in accordance with Section 1
hereof. Notwithstanding anything contained herein, this Note shall bear interest
on the due and unpaid Principal Amount from and after the occurrence and during
the continuance of an Event of Default pursuant to Section 4(a) at the rate (the
“Default Rate”) equal to the lower of eighteen (18%) per annum or the highest
rate permitted by law. Unless otherwise agreed or required by applicable law,
payments will be applied first to any unpaid collection costs, then to unpaid
interest and fees and any remaining amount to principal.



--------------------------------------------------------------------------------





All payments of principal and interest on this Note shall be made in lawful
money of the United States of America by wire transfer of immediately available
funds to such account as the Holder may from time to time designate by written
notice in accordance with the provisions of this Note or by Company check. This
Note may not be prepaid in whole or in part except as otherwise provided herein.
Whenever any amount expressed to be due by the terms of this Note is due on any
day which is not a Business Day (as defined below), the same shall instead be
due on the next succeeding day which is a Business Day.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Securities Purchase Agreement dated on or about the Issuance
Date pursuant to which this Note was originally issued (the “Agreement”). For
purposes hereof the following terms shall have the meanings ascribed to them
below:

“Bankruptcy Event” means any of the following events: (a) the Company or any
subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any subsidiary thereof; (b) there is commenced against the Company or
any subsidiary any such case or proceeding that is not dismissed within 60 days
after commencement; (c) the Company or any subsidiary is adjudicated insolvent
or bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company or any subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within 60 days; (e) the Company or any subsidiary
makes a general assignment for the benefit of creditors; (f) the Company or any
subsidiary fails to pay, or states that it is unable to pay or is unable to pay,
its debts generally as they become due; (g) the Company or any subsidiary calls
a meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (h) the Company or any subsidiary, by any act or
failure to act, expressly indicates its consent to, approval of or acquiescence
in any of the foregoing or takes any corporate or other action for the purpose
of effecting any of the foregoing.

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

“Change in Control Transaction” will be deemed to exist if (i) there occurs any
consolidation, merger or other business combination of the Company with or into
any other corporation or other entity or person (whether or not the Company is
the surviving corporation), or any other corporate reorganization or transaction
or series of related transactions in which in any of such events the voting
stockholders of the Company prior to such event cease to own 50% or more of the
voting power, or corresponding voting equity interests, of the surviving
corporation after such event (including without limitation any “going private”
transaction under Rule 13e-3 promulgated pursuant to the Exchange Act or tender
offer by the Company under Rule 13e-4 promulgated pursuant to the Exchange Act
for 20% or more of the Company's Common Stock), (ii) any person (as defined in
Section 13(d) of the Exchange Act), together with its affiliates and associates
(as such terms are defined in Rule 405 under the Act), beneficially owns or is
deemed to beneficially own (as described in Rule 13d-3 under the Exchange Act
without regard to the 60-day exercise period) in excess of 35% of the Company's
voting power, (iii) there is a replacement of more than one-half of the members
of the Company’s Board of Directors which is not approved by those individuals
who are members of the Company's Board of Directors on the date thereof, (iv) in
one or a series of related transactions, there is a sale or transfer of all or
substantially all of the assets of the Company, determined on a consolidated
basis, or (v) the Company enters into any agreement providing for an event set
forth in (i), (ii), (iii) or (iv) above.

2

--------------------------------------------------------------------------------





“Conversion Ratio” means, at any time, a fraction, of which the numerator is the
entire outstanding Principal Amount of this Note (or such portion thereof that
is being redeemed or repurchased), and of which the denominator is the
Conversion Price as of the date such ratio is being determined.

“Conversion Price” shall equal the lesser of (a) $0.50 and (b) 80% of the
average of the three (3) lowest daily VWAPs during the twenty (20) consecutive
Trading Days immediately preceding the applicable Conversion Date (as defined
below) on which the Holder elects to convert all or part of this Note, provided
that if the Conversion Price is less than the Floor Price, then the Company will
have the option to satisfy a portion of the conversion in cash in lieu of shares
of Common Stock as set forth in Section 3(b) below.

“Convertible Securities” means any convertible securities, warrants, options or
other rights to subscribe for or to purchase or exchange for, shares of Common
Stock.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Floor Price” shall equal $0.40, subject to adjustment as set forth herein.

“Market Price” shall equal closing sale price per share of the Common Stock on
the Principal Market on the Trading Day next preceding date on which such price
is being determined.

“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note, (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing hereunder or the other transaction documents entered into
in connection herewith but not previously paid or added to the Principal Amount.

“Principal Market” shall mean the OTC Bulletin Board or such other principal
market or exchange on which the Common Stock is then listed for trading.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Trading Day” shall mean a day on which there is trading on the Principal
Market.

“Underlying Shares” means the shares of Common Stock into which the Notes are
convertible (including interest or principal payments in Common Stock as set
forth herein) in accordance with the terms hereof.

3


--------------------------------------------------------------------------------



“VWAP” shall mean the daily dollar volume-weighted average sale price for the
Common Stock on the Principal Market on any particular Trading Day during the
period beginning at 9:30 a.m., New York City Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00 p.m., New York City Time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its "Volume at Price" functions or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30 a.m., New York City Time (or such other time as the Principal
Market publicly announces is the official open of trading), and ending at 4:00
p.m., New York City Time (or such other time as the Principal Market publicly
announces is the official close of trading), as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the "pink sheets" by the National Quotation Bureau, Inc. If the VWAP cannot be
calculated for such security on such date on any of the foregoing bases, the
VWAP of such security on such date shall be the fair market value as mutually
determined by the Company and the holders of at least a majority of the
aggregate Principal Amount outstanding under the Notes. All such determinations
of VWAP shall to be appropriately and equitably adjusted in accordance with the
provisions set forth herein for any stock dividend, stock split, stock
combination or other similar transaction occurring during any period used to
determine the Conversion Price (or other period utilizing VWAPs).

The following terms and conditions shall apply to this Note:

Section 1. Interest Payments. To the extent not converted hereunder, the Company
shall pay to the Holder in cash all interest accrued to date on the remaining
unconverted principal balance of this Note (“Interest Amount”) on the Maturity
Date.

Section 2. Guaranty. This Note shall be guaranteed by Nexaira, Inc., a
California company, and Nexaira Wireless (BC) Ltd., a British Columbia company,
each a wholly-owned subsidiary of the Company, pursuant to the Guaranty (as
defined in the Agreement). In the event of any enforcement of the Guaranty while
more than one Note is outstanding, then such Guaranty shall apply pro rata among
the outstanding Notes based on the then outstanding principal amounts.

Section 3. Conversion.

(a)        Conversion Right. Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at such Holder's
option, at any time and from time to time after the date which is six (6) months
following the Issuance Date to convert the outstanding Principal Amount under
this Note in whole or in part by delivering to the Company a fully executed
notice of conversion in the form of conversion notice attached hereto as Exhibit
A (the “Conversion Notice”), which may be transmitted by facsimile.
Notwithstanding anything to the contrary herein, this Note and the outstanding
Principal Amount hereunder shall not be convertible into Common Stock to the
extent that such conversion would result in the Holder hereof exceeding the
limitations contained in, or otherwise violating the provisions of, Section 3(i)
below.

4


--------------------------------------------------------------------------------



(b)        Common Stock Issuance upon Conversion.

(i)        Conversion Date Procedures. Upon conversion of this Note pursuant to
Section 3(a) above, the outstanding Principal Amount, together with accrued but
unpaid interest thereon, elected to be converted hereunder shall be converted
into such number of fully paid, validly issued and non-assessable shares of
Common Stock, free of any liens, claims and encumbrances and without any
restrictions or legends, as is determined by dividing the outstanding Principal
Amount being converted, together with accrued but unpaid interest thereon, by
the then applicable Conversion Price, provided that if the Conversion Price is
less than the Floor Price, then the Company may, at its election, in lieu of
issuing such number of Underlying Shares:

(A)        issue such number of Underlying Shares as is determined by dividing
the outstanding Principal Amount being converted, together with accrued but
unpaid interest thereon, by the Floor Price, and

(B)        pay in cash to the Holder, within three (3) Trading Days following
the Conversion Date, an amount equal to the product of (1) the difference
between (x) the number of Underlying Shares which would have been issued under
this Section if the Company did not make such election and (y) the number of
Underlying Shares which was actually issued pursuant to clause (A) above,
multiplied by (2) the Market Price as of the Conversion Date.

For example, a $100,000 conversion amount with a Conversion Price of $0.35 and a
Market Price of $0.50 is entitled to 285,714 conversion shares ($100,000/$0.35),
provided that, if elected, the Company may use the Floor Price and issue only
250,000 shares ($100,000/$0.40) and make a cash payment of $17,857.14 (35,714 x
$0.50).

The date of any Conversion Notice hereunder shall be referred to herein as the
“Conversion Date”. If the Holder is converting less than all of the outstanding
Principal Amount hereunder pursuant to a Conversion Notice, the Company shall
promptly deliver to the Holder (but no later than five Trading Days after the
Conversion Date) a Note for such outstanding Principal Amount as has not been
converted if this Note has been surrendered to the Company for partial
conversion. The Holder shall not be required to physically surrender this Note
to the Company upon any conversion hereunder unless the full outstanding
Principal Amount represented by this Note is being converted or repaid. The
Holder and the Company shall maintain records showing the outstanding Principal
Amount so converted and repaid and the dates of such conversions or repayments
or shall use such other method, reasonably satisfactory to the Holder and the
Company, so as not to require physical surrender of this Note upon each such
conversion or repayment.

(ii)        Stock Certificates or DWAC. The Company will deliver to the Holder
not later than three (3) Trading Days after the Conversion Date, a certificate
or certificates (which certificate(s) shall be free of restrictive legends and
trading restrictions, except to the extent required under applicable law)
representing the number of shares of Common Stock being acquired upon the
conversion of this Note. In lieu of delivering physical certificates
representing the shares of Common Stock issuable upon conversion of this Note,
provided the Company's transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer (“FAST”) program, upon
request of the Holder, the Company shall use commercially reasonable efforts to
cause its transfer agent to electronically transmit such shares issuable upon
conversion to the Holder (or its designee), by crediting the account of the
Holder’s (or such designee’s) prime broker with DTC through its Deposits and
Withdrawal at Custodian (DWAC) program (provided that the same time periods
herein as for stock certificates shall apply). If in the case of any conversion
hereunder, such certificate or certificates are not delivered to or as directed
by the Holder by the fifth Trading Day after the Conversion Date, the Holder
shall be entitled by written notice to the Company at any time on or before its
receipt of such certificate or certificates thereafter, to rescind such
conversion, in which event the Company shall immediately return this Note
tendered for conversion. If the Company fails to deliver to the Holder such
certificate or certificates (or shares through DTC) pursuant to this Section
3(b) (free of any restrictions on transfer or legends) in accordance herewith,
prior to the eighth Trading Day after the Conversion Date, the Company shall pay
to the Holder as liquidated damages, in cash, an amount equal to 2% of the
Principal Amount per month.

5


--------------------------------------------------------------------------------





(c)         Conversion Price Adjustments.

(i)        Stock Dividends, Splits and Combinations. If the Company or any of
its subsidiaries, at any time while the Notes are outstanding (A) shall pay a
stock dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) in shares of Common Stock, (B) subdivide outstanding
Common Stock into a larger number of shares, or (C) combine outstanding Common
Stock into a smaller number of shares, then each Affected Conversion Price (as
defined below) shall be multiplied by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding before such event and the
denominator of which shall be the number of shares of Common Stock outstanding
after such event. Any adjustment made pursuant to this Section 3(c)(i) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination.

As used herein, the Affected Conversion Prices (each an “Affected Conversion
Price”) shall refer to: (i) the Conversion Price, (ii) the Floor Price, and (ii)
each reported VWAP occurring on any Trading Day included in the period used for
determining the Conversion Price, which Trading Day occurred before the record
date in the case of events referred to in clause (A) of this subparagraph
3(c)(i) and before the effective date in the case of the events referred to in
clauses (B) and (C) of this subparagraph 3(c)(i).

(ii)        Distributions. If the Company or any of its subsidiaries, at any
time while the Notes are outstanding, shall distribute to all holders of Common
Stock evidences of its indebtedness or assets or cash or rights or warrants to
subscribe for or purchase any security of the Company or any of its subsidiaries
(excluding those referred to in Section 3(c)(i) above), then concurrently with
such distributions to holders of Common Stock, the Company shall distribute to
holders of the Notes the amount of such indebtedness, assets, cash or rights or
warrants which the holders of Notes would have received had all their Notes been
converted into Common Stock at the Conversion Price immediately prior to the
record date for such distribution (without regard to any Floor Price).

6


--------------------------------------------------------------------------------



(iii)        [Intentionally Omitted.]

(iv)        Rounding of Adjustments. All calculations under this Section 3 shall
be made to 4 decimal places for dollar amounts or the nearest 1/100th of a
share, as the case may be.

(v)        Notice of Adjustments. Whenever any Affected Conversion Price is
adjusted pursuant to Section 3(c)(i), (ii) or (iii) above, the Company shall
promptly deliver to each holder of the Notes, a notice setting forth the
Affected Conversion Price after such adjustment and setting forth a brief
statement of the facts requiring such adjustment, provided that any failure to
so provide such notice shall not affect the automatic adjustment hereunder.

(vi)       Change in Control Transactions. In case of any Change in Control
Transaction, the Holder shall have the right thereafter to, at its option,
convert this Note, in whole or in part, at the Conversion Price into the shares
of stock and other securities, cash and/or property receivable upon or deemed to
be held by holders of Common Stock following such Change in Control Transaction,
and the Holder shall be entitled upon such event to receive such amount of
securities, cash or property as the shares of the Common Stock of the Company
into which this Note could have been converted immediately prior to such Change
in Control Transaction would have been entitled if such conversion were
permitted, subject to such further applicable adjustments set forth in this
Section 3. The terms of any such Change in Control Transaction shall include
such terms so as to continue to give to the Holders the right to receive the
amount of securities, cash and/or property upon any conversion or redemption
following such Change in Control Transaction to which a holder of the number of
shares of Common Stock deliverable upon such conversion would have been entitled
in such Change in Control Transaction, and interest payable hereunder shall be
in cash or such new securities and/or property, at the Holder’s option. This
provision shall similarly apply to successive reclassifications, consolidations,
mergers, sales, transfers or share exchanges.

(vii)       [Intentionally Omitted.]

(viii)      Notice of Certain Events. If:

A.

the Company shall declare a dividend (or any other distribution) on its Common
Stock; or

  B.

the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Common Stock; or

  C.

the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights; or

  D.

the approval of any stockholders of the Company shall be required in connection
with any reclassification of the Common Stock of the Company, any consolidation
or merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, of any compulsory share exchange
whereby the Common Stock is converted into other securities, cash or property;
or

7


--------------------------------------------------------------------------------


 

 

E.

the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company;

then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Note, and shall cause to be mailed to the
Holder at its last address as it shall appear upon the books of the Company, on
or prior to the date notice to the Company's stockholders generally is given, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of Common Stock of record to
be entitled to such dividend, distributions, redemption, rights or warrants are
to be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of Common Stock of
record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange.

(d)        Reservation and Issuance of Underlying Securities. The Company
covenants that it will at all times reserve and keep available out of its
authorized and unissued Common Stock solely for the purpose of issuance upon
conversion of this Note (including repayments in stock), free from preemptive
rights or any other actual contingent purchase rights of persons other than the
holders of the Notes, not less than such number of shares of Common Stock as
shall (subject to any additional requirements of the Company as to reservation
of such shares set forth in the Agreement) be issuable (taking into account the
adjustments under this Section 3 but without regard to any ownership limitations
contained herein) upon the conversion of this Note hereunder in Common Stock
(including repayments in stock). The Company covenants that all shares of Common
Stock that shall be so issuable shall, upon issue, be duly authorized, validly
issued, fully paid, nonassessable and, subject to applicable law, freely
tradeable.

(e)        No Fractions. Upon a conversion hereunder the Company shall not be
required to issue stock certificates representing fractions of shares of Common
Stock, but may if otherwise permitted, make a cash payment in respect of any
final fraction of a share based on the closing price of a share of Common Stock
at such time. If the Company elects not, or is unable, to make such a cash
payment, the Holder shall be entitled to receive, in lieu of the final fraction
of a share, one whole share of Common Stock.

(f)         Charges, Taxes and Expenses. Issuance of certificates for shares of
Common Stock upon the conversion of this Note (including repayment in stock)
shall be made without charge to the holder hereof for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
Holder, this Note when surrendered for conversion shall be accompanied by an
assignment form; and provided further, that the Company shall not be required to
pay any tax or taxes which may be payable in respect of any such transfer.

8


--------------------------------------------------------------------------------



(g)        Cancellation. After all of the Principal Amount (including accrued
but unpaid interest and default payments at any time owed on this Note) have
been paid in full or converted into Common Stock, this Note shall automatically
be deemed canceled and the Holder shall promptly surrender the Note to the
Company at the Company’s principal executive offices.

(h)        Notices Procedures. Any and all notices or other communications or
deliveries to be provided by the Holder hereunder, including, without
limitation, any Conversion Notice, shall be in writing and delivered personally,
by confirmed facsimile, or by a nationally recognized overnight courier service
to the Company at the facsimile telephone number or address of the principal
place of business of the Company as set forth in the Agreement. Any and all
notices or other communications or deliveries to be provided by the Company
hereunder shall be in writing and delivered personally, by facsimile, or by a
nationally recognized overnight courier service addressed to the Holder at the
facsimile telephone number or address of the Holder appearing on the books of
the Company, or if no such facsimile telephone number or address appears, at the
principal place of business of the Holder. Any notice or other communication or
deliveries hereunder shall be deemed delivered (i) upon receipt, when delivered
personally, (ii) when sent by facsimile, upon receipt if received on a Business
Day prior to 5:00 p.m. (Eastern Time), or on the first Business Day following
such receipt if received on a Business Day after 5:00 p.m. (Eastern Time) or
(iii) upon receipt, when deposited with a nationally recognized overnight
courier service.

(i)         Conversion Limitation. Notwithstanding anything to the contrary
contained herein, the number of shares of Common Stock that may be acquired by
the Holder upon conversion pursuant to the terms hereof shall not exceed a
number that, when added to the total number of shares of Common Stock deemed
beneficially owned by such Holder (other than by virtue of the ownership of
securities or rights to acquire securities (including the Notes) that have
limitations on the Holder’s right to convert, exercise or purchase similar to
the limitation set forth herein), together with all shares of Common Stock
deemed beneficially owned at such time (other than by virtue of the ownership of
securities or rights to acquire securities that have limitations on the right to
convert, exercise or purchase similar to the limitation set forth herein) by the
holder’s “affiliates” at such time (as defined in Rule 144 of the Act)
(“Aggregation Parties”) that would be aggregated for purposes of determining
whether a group under Section 13(d) of the Securities Exchange Act of 1934 as
amended, exists, would exceed 4.9% of the total issued and outstanding shares of
the Common Stock (the “Restricted Ownership Percentage”). Each holder shall have
the right (w) at any time and from time to time to reduce its Restricted
Ownership Percentage immediately upon notice to the Company and (x) (subject to
waiver) at any time and from time to time, to increase its Restricted Ownership
Percentage immediately in the event of the announcement as pending or planned,
of a Change in Control Transaction, or upon 61 days prior written notice in any
other circumstance.

Section 4. Defaults and Remedies.

(a)        Events of Default. An “Event of Default” is: (i) a default in payment
of any amount due hereunder which default continues for more than five (5)
business days after the due date thereof; (ii) a default in the timely issuance
of Underlying Shares upon and in accordance with terms hereof, which default
continues for five Business Days after the Company has received written notice
informing the Company that it has failed to issue shares or deliver stock
certificates within the fifth day following the Conversion Date; (iii) failure
by the Company for fifteen (15) days after written notice has been received by
the Company to comply with any material provision of any of the Notes or the
Agreement (including without limitation the failure to issue the requisite
number of shares of Common Stock upon conversion hereof and the failure to
redeem Notes upon the Holder’s request following a Change in Control Transaction
pursuant to Section 3(c)(v); (iv) a material breach by the Company of its
representations or warranties in the Agreement; (v) any default after any cure
period under, or acceleration prior to maturity of, any mortgage, indenture or
instrument under which there may be issued or by which there may be secured or
evidenced any indebtedness for money borrowed by the Company for in excess of
$100,000 or for money borrowed the repayment of which is guaranteed by the
Company for in excess of $100,000, whether such indebtedness or guarantee now
exists or shall be created hereafter; or (vi) if the Company is subject to any
Bankruptcy Event.

9


--------------------------------------------------------------------------------





(b)        Remedies. If an Event of Default occurs and is continuing with
respect to any of the Notes, the Holder may declare all of the then outstanding
Principal Amount of this Note and all other Notes held by the Holder, including
any interest due thereon, to be due and payable immediately, except that in the
case of an Event of Default arising from events described in clauses (v) and
(vi) of Section 4(a), this Note shall become due and payable without further
action or notice. In the event of such acceleration, the amount due and owing to
the Holder shall be the greater of (1) 125% of the outstanding Principal Amount
of the Notes held by the Holder (plus all accrued and unpaid interest, if any)
and (2) the product of (A) the highest closing price for the five (5) Trading
days immediately preceding the Holder’s acceleration and (B) the Conversion
Ratio. In either case the Company shall pay interest on such amount in cash at
the Default Rate to the Holder if such amount is not paid within seven (7) days
of Holder’s request. The remedies under this Note shall be cumulative.

Section 5. General.

(a)        Payment of Expenses. The Company agrees to pay all reasonable charges
and expenses, including attorneys' fees and expenses, which may be incurred by
the Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.

(b)        Saving Clause. In case any provision of this Note is held by a court
of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby. In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law. If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt. If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.

(c)        Amendment. Neither this Note nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument signed by
the Company and the Holder.

10


--------------------------------------------------------------------------------



(d)        Assignment, Etc. The Holder may assign or transfer this Note to any
transferee only with the prior written consent of the Company, which may not be
unreasonably withheld or delayed, provided that (i) the Holder may assign or
transfer this Note to any of such Holder's affiliates without the consent of the
Company and (ii) upon any Event of Default, the Holder may assign or transfer
this Note without the consent of the Company. The Holder shall notify the
Company of any such assignment or transfer promptly. This Note shall be binding
upon the Company and its successors and shall inure to the benefit of the Holder
and its successors and permitted assigns.

(e)        No Waiver. No failure on the part of the Holder to exercise, and no
delay in exercising any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Holder of any
right, remedy or power hereunder preclude any other or future exercise of any
other right, remedy or power. Each and every right, remedy or power hereby
granted to the Holder or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by the Holder
from time to time.

(f)         Governing Law; Jurisdiction.

(i)       Governing Law. THIS NOTE WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

(ii)       Jurisdiction. The Company irrevocably submits to the exclusive
jurisdiction of any State or Federal Court sitting in the State of New York,
County of New York, or San Jose, California, over any suit, action, or
proceeding arising out of or relating to this Note. The Company irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such suit, action, or
proceeding brought in such a court and any claim that suit, action, or
proceeding has been brought in an inconvenient forum.

The Company agrees that the service of process upon it mailed by certified or
registered mail (and service so made shall be deemed complete three days after
the same has been posted as aforesaid) or by personal service shall be deemed in
every respect effective service of process upon it in any such suit or
proceeding. Nothing herein shall affect Holder's right to serve process in any
other manner permitted by law. The Company agrees that a final non-appealable
judgement in any such suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on such judgment or in any other lawful manner.

(iii)       NO JURY TRIAL. THE COMPANY HERETO KNOWINGLY AND VOLUNTARILY WAIVES
ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION
BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS NOTE.

(g)        Replacement Notes. This Note may be exchanged by Holder at any time
and from time to time for a Note or Notes with different denominations
representing an equal aggregate outstanding Principal Amount, as reasonably
requested by Holder, upon surrendering the same. No service charge will be made
for such registration or exchange. In the event that Holder notifies the Company
that this Note has been lost, stolen or destroyed, a replacement Note identical
in all respects to the original Note (except for registration number and
Principal Amount, if different than that shown on the original Note), shall be
issued to the Holder, provided that the Holder executes and delivers to the
Company an agreement reasonably satisfactory to the Company to indemnify the
Company from any loss incurred by it in connection with the Note.

11


--------------------------------------------------------------------------------





[Signature Page Follows]

12


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Note to be duly executed on the
day and in the year first above written.

NEXAIRA WIRELESS INC. By: “Ralph Proceviat” Name: Ralph F. Proceviat Title:
Chief Financial Officer

13


--------------------------------------------------------------------------------


Exhibit 10.2

EXHIBIT A

FORM OF CONVERSION NOTICE

(To be executed by the Holder in order to convert a Note)

Re: Note (this “Note”) issued by NEXAIRA WIRELESS INC. to ________ on or about
August___, 2010 the original principal amount of $________.

The undersigned hereby elects to convert the aggregate outstanding Principal
Amount (as defined in the Note) indicated below of this Note into shares of
Common Stock, $0.001 par value per share (the “Common Stock”), of NEXAIRA
WIRELESS INC. (the “Company”) according to the conditions hereof, as of the date
written below. If shares are to be issued in the name of a person other than
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any. The
undersigned represents as of the date hereof that, after giving effect to the
conversion of this Note pursuant to this Conversion Notice, the undersigned will
not exceed the “Restricted Ownership Percentage” contained in Section 3(i) of
this Note.

Conversion information:     Date to Effect Conversion         Aggregate
Principal Amount of Note Being Converted       Aggregate Interest on Amount
Being Converted       Total Amount Being Converted       Applicable Conversion
Price       Number of Shares of Common Stock to be Issued       Signature      
Name       Address

 


--------------------------------------------------------------------------------